Case: 12-40496       Document: 00512278422         Page: 1     Date Filed: 06/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 18, 2013

                                       No. 12-40496                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

CLEMENTE VALDEZ, JR.,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No.4:09-CR-142-5


Before STEWART, Chief Judge, and HIGGINBOTHAM and JONES, Circuit
Judges.

PER CURIAM:*
       This case arises from Clemente Valdez, Jr.’s (“Valdez”) involvement with
the Mexican Gulf Cartel (“Cartel”), a drug trafficking organization. A jury
convicted him of conspiracy to possess with intent to distribute cocaine, in
violation of 18 U.S.C. § 846, and conspiracy to commit money laundering in




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40496     Document: 00512278422      Page: 2   Date Filed: 06/18/2013



                                  No. 12-40496

violation of 18 U.S.C. § 1956(h). Valdez challenges only his conviction for
conspiracy to commit laundering. Finding no reversible error, we AFFIRM.
      “To establish conspiracy to commit money laundering, the government
must prove (1) that there was an agreement between two or more persons to
commit money laundering and (2) that the defendant joined the agreement
knowing its purpose and with the intent to further the illegal purpose.” United
States v. Fuchs, 467 F.3d 889, 906 (5th Cir. 2006). Valdez argues that the
evidence was insufficient to support his conviction. Because he did not properly
preserve this challenge, plain error review applies. United States v. Delgado,
672 F.3d 320, 331–32 (5th Cir. 2012) (en banc), cert. denied 133 S. Ct. 525 (2012).
Under plain error review, overturning a conviction because of insufficient
evidence requires a defendant to prove that a manifest miscarriage of justice
took place. Id. at 331. This “occurs [inter alia] where the record is devoid of
evidence pointing to guilt.” United States v. Rodriguez-Martinez, 480 F.3d 303,
307 (5th Cir. 2007) (quoting United States v. Burton, 324 F.3d 768, 770 (5th Cir.
2003)).
      Based on our narrow standard of review, the record is not devoid of
evidence to sustain Valdez’s conviction. Testimony from former Cartel members
about the organization’s large-scale and intricate use of intermediaries, stash
houses, and cash transactions (involving money traceable to prior drug deals),
indicates the existence of an agreement to commit money laundering. Cf. United
States v. Brown, 553 F.3d 768, 787 (5th Cir. 2008) (finding the evidence
sufficient to support a conviction for money laundering concealment when the
“transactions were in cash so that they were not easily traced”); United States
v. Martinez, 151 F.3d 384, 389 (5th Cir. 1998) (affirming money laundering
conviction where evidence showed that “virtually all the money” used in
transactions was drug money).         There was also testimony that Valdez
participated in the cash transactions and utilized a stash house. The jury could

                                        2
    Case: 12-40496    Document: 00512278422     Page: 3   Date Filed: 06/18/2013



                                 No. 12-40496

have inferred Valdez’s knowledge of the conspiracy from the fact that his uncle,
Jorge Villegas-Jaimes (“Villegas”), led the Cartel’s Dallas branch and his cousin
(Villegas’s nephew) knew about the Cartel’s system of drug and money
transactions. United States v. Broussard, 80 F.3d 1025, 1031 (5th Cir. 1996)
(“Inferences drawn from familial relationships . . . may be combined with other
circumstantial evidence to support a conspiracy conviction.”). Accordingly, there
was no manifest miscarriage of justice.
      Valdez also contends that his trial counsel rendered ineffective assistance
by failing to move for a judgment of acquittal on the conspiracy to commit money
laundering count. Ordinarily, we do not review an ineffective assistance of
counsel claim on direct review unless it was addressed by the district court.
United States v. Rosalez-Orozco, 8 F.3d 198, 199 (5th Cir. 1993). Following the
usual policy, we pretermit review of the issue here.
      For the foregoing reasons, Valdez’s conviction for conspiracy to commit
money laundering is AFFIRMED.




                                       3